Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

This office action is in response to Amendment filed on 03/01/2022.
Claims 1, 5, 10 and 19 have been amended.
Claims 6-7 and 11-12 have been cancelled.
Claims 19-22 have been withdrawn from consideration.

Rejoinder
Claims 1-5, 8-9 and 13-18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

		
Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shengfeng Chen (Reg. No 57430) on 03/07/2022. As a result, Applicants' counsel agreed to authorize for an Examiner’s amendment to the claims as follows:
CLAIMS 
--14. (Currently Amended) The array substrate of claim 1, wherein the metal oxide layer comprises one or a combination of indium gallium zinc oxide, indium tin zinc oxide, indium zinc oxide, aluminum zinc oxide, and zinc oxide.
15. (Currently Amended) The array substrate of claim 1, wherein the plurality of first thin film transistors are in a peripheral area, and the plurality of second thin film transistors are in a display area.
16. (Currently Amended) The array substrate of claim 1, comprising a pixel driving circuit for driving light emission of a light emitting diode; Page 5 of 16Appl. No. 16/071,681 Response to non-Final Office Action mailed December 1, 2021wherein the pixel driving circuit comprises a respective one of the plurality of first thin film transistors, the respective one of the plurality of first thin film transistors being connected to a data line and a gate electrode of one of the plurality of drive thin film transistors; and a respective one of the plurality of second thin --

Response to Arguments/Reason
Applicant's arguments, with regards to claims 1-5, 8-9 and 13-22, filed on 03/01/2021 have been fully considered and they are persuasive. Particularly, on pages 9-15 of the Applicant’s Response, applicants argued that Yang ‘448, Shih ‘038 and Yang ‘407 do not disclose the limitations of independent claim including: “a first gate electrode layer on the base substrate and comprising a plurality of first gate electrodes respectively for the plurality of first thin film transistors; and a first gate insulating layer on a side of the first gate electrode layer distal to the base substrate and on a side of the silicon layer proximal to the base substrate; the plurality of silicon active layers is in direct contact with the first gate insulating layer; the gate electrodes of the plurality of second thin film transistors and the source electrodes and drain electrodes of the plurality of first thin film transistors are spaced apart from the first gate insulating layer”. The Examiner finds the arguments are persuasive.  Therefore, the Examiner made decision to allow these limitations over the prior art of record.

Allowable Subject Matter
Claims 1-5, 8-9 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claims 1 and 19, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitations: “a first gate electrode layer on the base substrate and comprising a plurality of first gate electrodes respectively for the plurality of first thin film transistors; and a first gate insulating layer on a side of the first gate electrode layer distal to the base substrate and on a side of the silicon layer proximal to the base substrate; the plurality of silicon active layers is in direct contact with the first gate insulating layer; the gate electrodes of the plurality of second thin film transistors and the source electrodes and drain electrodes of the plurality of first thin film transistors are spaced apart from the first gate insulating layer” in combination with the remaining limitations called for in claims 1 and 19.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claims 1 and 19. Therefore, claims 1 and 19 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-5, 8-9, 13-18 and 20-22 are also allowed as they depend from the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829